Citation Nr: 9911417	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  97-27 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1. Entitlement to an evaluation greater than 40 percent for 
prostatitis for the period from February 19, 1997 to April 7, 
1998.

2.  Entitlement to an increased evaluation for prostatitis, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted a 20 percent evaluation 
for the veteran's prostatitis effective February 19, 1997, 
the date the veteran reopened his claim.  By a rating 
decision dated February 1998, the RO increased the evaluation 
to 40 percent effective February 19, 1997 and in a rating 
decision, dated May 1998, the RO increased the evaluation 
assigned to 60 percent effective April 7, 1998.


REMAND

A review of the record discloses that additional action by 
the RO is required prior to further Board review of the 
veteran's claim.  The veteran's representative, in his 
presentation dated December 1998, appears to be initiating an 
appeal of the RO's May 1998 denial of special monthly 
compensation based on loss of use of a creative organ.  The 
representative suggests that the veteran's prostate cancer 
and subsequent impotence is related to the veteran's history 
of chronic prostatitis and urethritis since 1946.  The issue 
of entitlement to special monthly compensation based on loss 
of use of a creative organ is inextricably intertwined with 
the issue of evaluation of prostatitis.  Accordingly, a 
medical examination is necessary to separate the veteran's 
prostatitis symptomatology from other diagnosed disorders.

An April 1998 VA examination report reflects that the veteran 
had prostate cancer diagnosed in 1980, and had a 
transurethral resection of the prostate.  He had recurrence 
of his prostate cancer and was treated with radiation therapy 
in 1992 which has been complicated by the formation of 
urethral strictures.  The veteran had five operations to 
relieve the strictures.  Fifteen to twenty years ago, the 
veteran developed an epididymitis for which he was treated 
with a partial orchiectomy on the left.  The veteran has had 
surgery on his urinary tract and he had a bladder neck tumor 
excised in 1946.  The examiner noted that could have been the 
cause of a lot of his recurrent urinary tract infections and 
prostatitis.  It was noted that vaginal penetration with 
ejaculation was not possible at the time of the examination.  
The examiner indicated that the veteran's impotence was more 
likely than not status post transurethral resection of the 
prostate or partial orchiectomy.  While the veteran has been 
treated on a fairly regular basis, medical examiners have not 
specified whether the veteran's long history of service-
connected prostatitis is related to his subsequent prostate 
cancer or impotence.  Because the record is not clear as to 
what symptomatology the veteran exhibits solely as a result 
of his prostatitis, an additional VA examination is necessary 
to clarify the matter.  

In deciding appeals the Board is charged with the duty to 
seek out all issues that are reasonably raised from a liberal 
reading of the record and to identify all potential theories 
of entitlement to a benefit including the possible 
applicability of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  Floyd v. Brown, 9 Vet.App. 88, 95-96 
(1996).  Extraschedular consideration is appropriate when a 
case appears to present an exceptional and unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards.  38 C.F.R. § 3.321(b)(1).  

The provisions of 38 C.F.R. § 3.321(b)(1) were included in 
the Statement of the Case provided to the veteran in 
connection with his current appeal.  In the rating decision 
dated May 1998, the RO indicated that the 60 percent increase 
was the maximum authorized for chronic prostatitis and the 
appeal on that issue was considered to be resolved with no 
further action being taken on the issue.  However, the record 
reflects that the veteran has not been notified of his right 
to submit evidence, including employment records, to support 
his claim concerning the severity of his prostatitis and 
possible extraschedular consideration.  See Spurgeon v. 
Brown, 10 Vet.App. 194, 197 (1997).  Thus, prior to the RO's 
consideration of the veteran's claim on an extraschedular 
basis, the RO should so notify the veteran of this right and 
provide him the appropriate amount of time to submit any 
evidence he desires in connection with this claim.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
inform him that he may submit any 
additional pertinent evidence.

2.  The RO should schedule the veteran 
for a VA urology examination by a board 
certified specialist, if available, to 
ascertain the nature and severity of his 
prostatitis.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records in the 
veteran's claims file and offer an 
opinion, if possible, regarding what 
symptomatology exhibited by the veteran 
is solely attributable to his 
prostatitis.  The examiner is further 
requested to offer an opinion concerning 
the degree of functional impairment 
caused by the veteran's prostatitis 
symptomatology, exclusive of other 
diagnosed disorders, and the veteran's 
capacity for obtaining and retaining 
substantially gainful employment in light 
of that symptomatology.  The examiner is 
also requested to offer an opinion 
concerning whether it is at least at 
likely as not that loss of use of a 
creative organ is the result of the 
veteran's prostatitis.  The complete 
rationale on which any opinion is based 
should be provided.  Copies of all 
pertinent records in the veteran's claims 
file must be made available to the 
examiner for a complete study of the case 
in conjunction with the evaluation.

3.  The RO should notify the veteran of 
the criteria for an extraschedular 
evaluation for his prostatitis under 
38 C.F.R. § 3.321(b)(1) and the need to 
submit evidence, including employment 
records, to support his claim.

4.  After the development requested is 
completed, the case should again be 
reviewed by the RO on the basis of any 
additional evidence.  The RO should 
determine whether the veteran's 
prostatitis warrants an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  
When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of the additional 
evidence.

5.  After the development requested is 
completed, the case should also be 
reviewed by the RO to determine whether 
the veteran's claim warrants entitlement 
to special monthly compensation based on 
the loss of use of a creative organ under 
38 C.F.R. § 3.350(a)(1).

6.  After completing the above 
development, the RO should readjudicate 
the veteran's claim based on all the 
evidence of record to include whether the 
veteran's claim satisfies the criteria 
for entitlement to special monthly 
compensation based on the loss of use of 
a creative organ under 38 C.F.R. 
§ 3.350(a)(1), and whether the veteran's 
claim should be submitted for 
extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded the appropriate 
opportunity to respond thereto before the 
case is returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is otherwise notified.  The veteran is hereby notified 
that failure to appear for the examination ordered above may 
result in the denial of his claim.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

